Case 1:20-cv-11103-RWZ Document1 Filed 06/10/20 Page 1 of 12

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

 

_- xX
JOSE DE LOS SANTOS,
Plaintiff,
Docket No.
Vv.
NATIONAL RAILROAD PASSENGER CORP.,
Defendant
waeeeeeeeee ee x
COMPLAINT

Plaintiff, by his attorneys, the Naumes Law Group, LLC, complain of the

Defendant and allege:

THE PARTIES
1. Plaintiff, Jose De Los Santos, is a resident of Boston,
Massachusetts.
2. The defendant is a railroad carrier corporation providing railroad

transportation, in interstate commerce by rail and operates a railroad system and
railroad yards within the jurisdiction of this Court and in various other States, with a
usual place of business in Massachusetts.

3. Prior to June 23, 2017, and at all times hereinafter mentioned, the
defendant employed the plaintiff, Jose De Los Santos, as a foreman under its
direction, supervision and control and in furtherance of defendant’s business in

interstate commerce.
Case 1:20-cv-11103-RWZ Document1 Filed 06/10/20 Page 2 of 12

4. Prior to June 23, 2017, and at all times hereinafter mentioned, the
defendant maintained, operated and controlled the Amtrak’s Southampton Yard in
Boston, Massachusetts which contained defendant’s tracks, rails, switches, sidings,
roadbeds and appurtenances thereto, over, through and upon which the defendant
operated engines, trains and cars under its control and direction.

5. During all times herein mentioned, the defendant was and is
engaged in interstate commerce by providing railroad transportation among
multiple states.

JURISDICTION AND VENUE

6. The plaintiff brings the First Cause of Action against the defendant
for violations of the Federal Rail Safety Act, 49 U.S.C. § 20109 (FRSA).

7. This Court has subject matter jurisdiction in this case pursuant to
the Federal Railroad Safety Act, 49 U.S.C. § 20109(d)(3).

8. Venue is proper in this District because a substantial part of the
events or omissions giving rise to the claim occurred in this District, because
defendant resides in this District and/or because defendant does business in this
District.

PROCEDURAL FACTS

9. On December 8, 2017, the plaintiff Jose De Los Santos, filed a
FRSA Complaint with the Secretary of Labor’s Regional OSHA Whistleblower
Office. That was within 180 days from the date the plaintiff became aware of the

defendant’s adverse or unfavorable personnel action against him.
Case 1:20-cv-11103-RWZ Document1 Filed 06/10/20 Page 3 of 12

10. The Regional OSHA Whistleblower Office commenced its
investigation, and the plaintiffs fully cooperated with OSHA's investigation.
However, Department of Labor did not issue a final decision within 210 days after
the filing of the FRSA Complaint. The delay was not due to any bad faith on the
part of the plaintiff.

11. Pursuant to Section (d)(3) of the FRSA, the plaintiff has a statutory
right to bring an original action in a United States district court for a jury trial
regarding the Railroad's violations of the FRSA. 49 U.S.C. § 20109(d)(3).

12. Pursuant to 49 U.S.C. § 20109(d)(3), the plaintiff now brings this
original action at law and equity for de novo review by the United States District
Court of the District of Massachusetts, which Court has jurisdiction over this FRSA
action without regard to the amount in controversy.

FACTS

13. At the time of the defendant’s FRSA violations, the plaintiff was
employed by the defendant and qualified as an employee within the meaning of 49
U.S.C. § 20109.

14. On or about 2011, Amtrak hired Mr. Joseph C. Allione, Jr. as the
assistant superintendent of Amtrak’s mechanical department at Southampton Yard
in Boston, Massachusetts.

15. At all times relevant herein, Mr. Allione encouraged Amtrak

employees to skirt safety inspections in favor of on time performance.
Case 1:20-cv-11103-RWZ Document1 Filed 06/10/20 Page 4 of 12

16. At all times relevant herein, Mr. Allione stressed on time
performance and told employees that identified defects or unsafe conditions that
they were “looking to hard.”

17. On another occasion on which Mr. De Los Santos does not recall
the exact date, the United States Department of Transportation Federal Railroad
Authority (“FRA”) identified as defective the coupler on Locomotive #675 or 695.

18. A coupler is a mechanism for connecting the railroad cars in a
train. If a coupler fails, the cars to a train will disconnect and could also derail,
causing injury and potential death to passengers and crew and/or damage to the
infrastructure.

19. The FRA wrote up the incident, stating that the coupler had failed
inspection. Mr. Santos gave the FRA report to Mr. De Los Santos and sent him to
inspect the defective coupler on the locomotive.

20. Mr. De Los Santos inspected it and noted that the latch on the
coupler was not working properly, and he “shopped” the train and made note in the
computer system that he had shopped it.

21. “Shopping” a car on a locomotive means taking it off of the train
and putting it on a separate track inside the repair shop.

22. Mr. Allione discovered through the system that the train had been
shopped and was angry because shopping the train meant that it would not be
released on time.

23. Through email and by word-of-mouth, Mr. De Los Santos learned

that Mr. Allione had Mr. Santos “grease” the coupler instead of fixing it.
Case 1:20-cv-11103-RWZ Document1 Filed 06/10/20 Page 5 of 12

24. The Code of Federal Regulations prohibits railroads from placing
or continuing in service a car if the coupler is defective. See 49 C.F.R. 215.123.

25. Greasing a coupler is an unauthorized and inappropriate repair
under the FRA and Amtrak policy.

26. After he greased the coupler, Mr. Santos put the locomotive back
into service in violation of 49 C.F.R. 215.123.

27. In January and February of 2017, Plaintiff sent reports of
hazardous and unsafe working conditions to the National Aeronautics and Space
Administration Confidential Close Call Reporting System (“C?RS’”).

28. CRS is a partnership between the National Aeronautics and Space
Administration (“NASA”) and the Federal Rail Administration (“FRA”),
participating railroad carriers, and labor organizations. C°RS is designed to improve
railroad safety by collecting and studying reports detailing unsafe conditions and
events in the railroad industry. It enables employees to report unsafe working
conditions or “close calls” voluntarily and confidentially.

29. Under 49 C.F.R. § 218.23, railroad workers must display blue
signals signifying that workers are on, under, or between rolling equipment.

30. Blue flag protection within the railroad provides safety to workers
by ensuring that the equipment they are working on or near is not moved.

31. Under Amtrak’s South Hampton Yard Operating Procedures for
Blue Flag Protection, employees kept blue signal boards where employees were to
hang magnets with their names while they performed work on a track. It states:

When a move is made, the supervisor or designee will first check the
designated blue signal boards on which employees were to ensure that al]
Case 1:20-cv-11103-RWZ Document1 Filed 06/10/20 Page 6 of 12

employees have removed their name tags indicating they are clear of the
equipment and track.

32. On paper, Amtrak’s blue signal policy looked like it worked. In
practice, however, the policy was confusing because it was not always clear which
foreman was responsible for which employees’ tags. As a result, a practice
developed among some foreman of dividing the flags in a way that created more
confusion and the potential for unsafe conditions.

33. This was particularly problematic for Mr. De Los Santos who was
in charge of releasing trains because employees would leave for lunch with their
blue flag’s still affixed to the board.

34. The problem was compounded by assistant superintendent
Allione’s insistence that all trains be released on time.

35. This reality in Amtrak’s Southampton Yard left Mr. De Los Santos
the choice of being disciplined for removing another employee’s blue tag or being
subjected to Mr. Allione’s wrath, or in this case both.

36. On January 12, 2017, Amtrak employee Andrew Emmons put his
blue tag on Train Number 67 and forgot to remove it after he had finished working
on the train.

37. On January 12, 2017, Plaintiff observed Mr. Emmons eating lunch
in the lunchroom.

38. On January 12, 2017, after seeing Mr. Emmons in the lunchroom,
Plaintiff arrived at Train Number 67. After walking the length of train and
determining that no employees were working on, under, or between rolling

equipment, Plaintiff removed Mr. Emmons’ blue tag and released the train.
Case 1:20-cv-11103-RWZ Document1 Filed 06/10/20 Page 7 of 12

39, On January 12, 2017, Mr. De Los Santos reported this as an unsafe
working condition via the C’RS program involving a blue flag being left on the

board.

40. On January 20, 2017, Mr. Allione retaliated against Mr. De Los
Santos by charging him with various company rule violations, stating:

CHARGE ONE (1): Alleged failure to comply with Amtrak's "Standards of Excellence",
specifically to the sub-section entitled concerning "Safety," which reads in part:

Amtrak's highest priority is the safety and well-being of our employees and customers. Your
help is essential to achieving that goal. You can begin by being sure that you understand and
comply with all safety requirements related to your position.....

CHARGE TWO (2): Alleged failure to comply with Southampton Yard's "Standard Operating
Procedure for Blue Signal Protection" SOP No.-BSB 3.6.4.01, Section 6 which reads in part:

"2. When a move is to be made, the supervisor or designee will first check the designated blue
signal boards to ensure all employees have removed their name tags indicating they are clear
of the equipment and track.”

CHARGE THREE (3): Alleged failure to comply with Amtrak's "Guide to Safety Performance for
Mechanical Department Employees", Rule 1306 which reads in pertinent part:

"Mechanical Department employees engaged in the inspection, testing, repair and servicing of
rolling equipment whose duties require them to work on, under, or between such equipment
and subject them to the danger of personal injury posed by any movement of such equipment
must comply with the Code of Federal Regulations, (Blue Flag Protection) Title 49, part 218,
and all local policies."

CHARGE FOUR (4): Alleged failure to comply with Amtrak's "Standards of Excellence",
specifically to the sub-section entitled "Attending to Duties", which reads in part...

"Amtrak's success depends on using all available resources in the most efficient and productive
way possible. As an Amtrak employee and, therefore, the company's most important resource,
you have an obligation to perform your duties properly and in accordance with the standards
set for your particular job. This requires that you remain alert to your duties at all times. Any
activity or behavior that distracts or prevents you or others from attending to duties is
unacceptable.”

SPECIFICATION ONE (1): On January 12, 2017, it is alleged that Train 67 was released from
Track 5 to the Yardmaster while a fellow Mechanical employee's "Blue Tag" was still on the
Blue Tag Board at the West End of the Service and Inspection Track. You were on duty and
assigned to Train 67, Track 5 of the S&l, and reportedly released the train to the Yardmaster.
According to Mr. Kiley's statement and that of your own statement (email), you were aware that
the employee's Blue Tag was on the board when you released Train 67. Based on video
Case 1:20-cv-11103-RWZ Document1 Filed 06/10/20 Page 8 of 12

verification, you were observed exiting the West End of the S&l between tracks 4 & 5 and did
not observe that, nor inquire as to why the employee's Blue Tag was still on the board.

41. On February 2, 2017, Mr. De Los Santos reported, via the C?RS
program, another instance if an employee leaving a blue tag on the board.

42. On February 3, 2017, Mr. De Los Santos reported, via the C?RS
program, that a fire alarm test was performed without notice. This represented an
unsafe working condition for everyone working at the facility.

43, On February 24, 2017, Mr. De Los Santos, via the C*RS program,
reported, another blue flag issue relating to an incident where there were no blue
flags on the de-rails on the east end of the track in Amtrak’s Southampton Yard.
This created an extremely unsafe working condition.

44, In addition to his C?RS report, Mr. De Los Santos verbally told
Chris Purcell that “nothing is being done to protect me other than NASA. Amtrak is
not protecting me at all.”

45. On February 24, 2017, Plaintiff observed that Train Number 173 in
Amtrak’s Southampton Yard was in a state of disrepair and flagged it for
inspection. Plaintiff's general foreman, Rick Santos, commanded Plaintiff to release
the train without inspection. Plaintiff refused and was charged with
insubordination.

46. On February 28, 2017 Amtrak retaliated against Mr. De Los Santos
by charging him with various company rule violations, stating:

CHARGE ONE:

Alleged failure to comply with Amtrak's "Standards of Excellence" specifically to the sub-
section entitled concerning "Safety" which reads in part:
Case 1:20-cv-11103-RWZ Document1 Filed 06/10/20 Page 9 of 12

Amtrak's highest priority is the safety and well being of our employees and customers. Your
help is essential to achieving that goal. You can being by being sure that you Understand and
comply with all safety requirements related to your position...

CHARGE TWO:
Alleged failure to comply with Southampton Yard's "Standard Operating Procedure For Blue
Signal Protection" SOP No. BSB 3.6.4.01. Section 6 which reads in part:

1. The supervisor or their designee will establish blue signal protection for the

track on which work is to begin. This will include:
A blue flag (with blue light at night} and a derail (derail to be locked in the derailing Position} at least 50 feet
from each end of the rolling equipment.

CHARGE THREE:
Alleged failure to comply with Amtrak's Guide to Safety Performance for Mechanical
Department Employees Rule 1306 which reads in pertinent part:

Mechanical Department employees engaged in inspection, testing, repair and

servicing of rolling equipment whose duties require them to work on, under or between such
equipment and subject them to the danger of personal injury posed by movement of such
equipment must comply with the Code of Federal Regulations (Blue Flag Protection) Title
49, part 218 and all local policies.

CHARGE FOUR:
Alleged failure to comply with Amtrak's "Standards of Excellence" specifically to the sub-
section entitled to "Attending to Duties" which reads in part...

Amtrak's success depends on using all available resources in the most efficient and productive
way possible. As an Amtrak employee and therefore the company's most important resource,
you have an obligation to perform your duties properly and in accordance with the standards
set for your particular job. This requires that you remain alert to your duties at all times. Any
activity or behavior that distracts or prevents you or others from attending to duties is
unacceptable.

CHARGE FIVE:
Alleged violation of Amtrak's Standards of Excellence section pertaining to Professional and
Personal Conduct, which reads in pertinent part:

Teamwork- Being polite to each other is one of the basics of teamwork, so it is Important
that we all are considerate and respectful of each other. Part of teamwork is properly
performing your duties. Another partis following instructions. Therefore, you must comply
with all company and departmental policies, procedures and rules as well as instructions,
directions and orders from supervisors and managers.

The only exception to the above requirement arises when compliance with a particular

9
Case 1:20-cv-11103-RWZ Document1 Filed 06/10/20 Page 10 of 12

Instruction would cause a clear, immediate danger to you, our fellow employees, our
Customers, the public or company property.

CHARGE SIX:
Alleged violation ofAmtrak's Standards of Excellence section pertainingto Professional And
Personal Conduct, which reads in pertinent part:

Conduct - On the Amtrak team, there is no place for activities or behaviors that compromise
the safety, satisfaction and well-being of our customers, the public or

our fellow employees. Therefore, boisterous conduct such as fighting, rudeness, assault,
intimidation, horseplay, and using profane or vulgar language is unacceptable. It is important to
remain calm and be courteous to all customers, even those who may

be difficult at times.

CHARGE SEVEN:
Alleged violation of Amtrak's Standards of Excellence section pertaining to Discrimination
which reads in pertinent part:

Amtrak will continue to be a leader in providing equal opportunity for employees
Ina work environment free of discrimination and harassment. As a matter of policy,

We manage this company and administer our programs without regard to race, Color,
religion, sex, national origin, age, disability, sexual orientation or veteran's Status and in
conformance with all applicable federal, state and local laws.

Therefore, we will not tolerate discrimination or harassment of any kind by our

employees toward our customers, co-workers, including but not limited to racial,
Ethnic, religious, or sexual slurs, whether written or spoken.

47. On June 13, 2017 Amtrak held a formal hearing regarding the
charges against Mr. De Los Santos.

48. On June 22, Mr. De Los Santos was informed by Amtrak that there
was substantial evidence that he violated company rules.

49. On June 23, 2018, Amtrak notified Mr. De Los Santos that he had
been dismissed from Amtrak in all capacities effective immediately.

COUNT I
Violation of FRSA

10
Case 1:20-cv-11103-RWZ Document1 Filed 06/10/20 Page 11 of 12

50. The plaintiff, Jose De Los Santos, adopts by reference and
realleges each and every allegation set forth in the foregoing paragraphs of this
Complaint with the same force and effect as if set forth under this cause of action.

51. The plaintiff, Jose De Los Santos, engaged in protected activity
under the FRSA when he reported an unsafe working condition via the C?RS
system in January and February of 2017.

52. The plaintiff, Jose De Los Santos, engaged in protected activity
under the FRSA when he reported an unsafe working condition related to the
condition of Train Number 173 in Amtrak’s Southampton Yard to General Forman
Richard Santos.

53. The defendant had knowledge of all the protected activities
referenced above.

54. The defendant took adverse or unfavorable actions against the
plaintiff, Jose De Los Santos, in whole or in part due to plaintiffs protected
activities.

55. The adverse actions included bringing charges against plaintiff and
terminating him.

56. In so doing, the defendant acted with reckless disregard for the law
and with complete indifference to the plaintiff's rights under the FRSA.

WHEREFORE, in order to encourage employees to freely report all injuries
and safety concerns without fear of any retaliation, thereby ensuring the Federal
Rail Administration has the necessary information to develop and administer an

effective rail safety regulatory program that promotes safety in every area of our

1]
Case 1:20-cv-11103-RWZ Document1 Filed 06/10/20 Page 12 of 12

nation’s railroad operations, the plaintiff demands a Judgment under the FRSA for
all relief necessary to make him whole, including but not limited to: expungement
of all references to any disciplinary action; lost benefits with interest; lost wages
with interest; compensatory damages for economic losses due to defendant’s
conduct; compensatory damages for mental anguish and emotional distress due to
defendant’s conduct; the statutory maximum of punitive damages; and special
damages for all litigation costs including expert witness fees and attorney fees.
WHEREFORE, plaintiff Jose De Los Santos demands judgment against the
defendant on Count I in the sum of FFVE HUNDRED THOUSAND ($500,000.00)
DOLLARS together with the costs and disbursements of this action.

JURY TRIAL REQUESTED

Jose De Los Santos
By his attorneys,
DATE: JUNE 10, 2020

/s/ Christopher C. Naumes

Robert T. Naumes, BBO #:367660
Christopher C. Naumes, BBO #: 671701
NAUMES LAW GROUP, LLC

2 Granite Avenue, Suite 425
Milton, MA 02186

(617) 227 8444

Fed Bar No.: 09545
robert@Naumeslaw.com
christopher@naumeslaw.com
Attorneys for Plaintiff

 

12
